Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minwalla et al. (US 2019/0258756) in view of Petrick (US 2013/0073486).

Regarding claim 1, Minwalla discloses 
A method comprising: receiving data characterizing a plurality of devices in a computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28.); ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14); 
generating with an inventory processor a data file characterizing each of the plurality of devices in the computing network, the data file generated (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation) based on the received data and on a set of static overrides (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28; ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14);
generating a configuration file for each of the plurality of devices in the computing network via iterative selection (¶ [0050]: Using the randomly assigned values for the parameters, driver 12 may create different instances (or, in other words, iterations) of DUT configuration objects 15 that vary in terms of parameter values, thereby injecting high amounts of entropy into the simulations and allowing for accurate model building using Monte Carlo style experimentation) and application of templates to portions of the data file (¶ [0040]: configuration file 28B defines a template by which the different instances of DUT configuration objects 15 are created. The template generally defines the category (or, in other words, type) of simulation, providing the general syntax for enabling creation of DUT configuration objects 15 required to configure DUT 16 to operate according to the particular service, function, or operation being simulated).
Minwalla discloses all the subject matter of the claimed invention with the exception of building and deploying the computing network based on the generated configuration files, wherein building and deploying the computer network based on the generated configuration files comprises:
 identifying the configuration file for each of the plurality of devices in the computing network; and loading the identified configuration file onto its associated one of the plurality of devices in the computing network. Petrick from the same or similar fields of endeavor discloses building and deploying the computing network based on the generated configuration files, wherein building and deploying the computer network based on the generated configuration files comprises: identifying the configuration file for each of the plurality of devices in the computing network (¶ [[0053]: NMS 202 may be implemented as follows employing configuration management runtime GUI 500 .... the user may select and click on a particular CLI command tree node of tree hierarchy 504 to view device data related to that particular selected CLI command. NMS 202 responds to this selection by dynamically generating GUI screen 506 for that particular selected CLI command by using the CLI knowledge model to determine what fields and data to display); and loading the identified configuration file onto its associated one of the plurality of devices in the computing network (¶ [0056]: ] After accepting user or operator input into CLI command box of GUI screen 506, NMS 202 uses the CLI knowledge model to generate CLI commands associated with the user selection/s that were made using the CLI command box, and the NMS writes and sends corresponding commands to the given network device 278 across network 276). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla by selecting configuration to be displayed in GUI screen, entering CLI command to configure a network device, and sending the command to the network device for configuration of Petrick. The motivation would have been to realize advantages such as operational expense savings for the operator of a networking system, ability to quickly add support for new network devices from different manufacturers to an existing NMS, reduction in NMS development time (potentially from months to days), reduction in switch test development time, provision of "at a glance" views that are closely aligned with a user's network operations and services (Petrick ¶ [0014])).
Regarding claim 16 referring to claim 1, Minwalla discloses A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by. the one or more processors cause the one or more processors to: ... (Fig. 12; ¶ [0266]-[0268]).

Regarding claims 6 and 17, Minwalla discloses 
wherein generating the data file characterizing each of the plurality of devices in the computing network comprises: extracting portions of the received data relevant to one of the plurality of devices in the computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28.); ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14); and 
generating a dictionary object for the one of the plurality of devices in the computing network (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation).

Regarding claims 7 and 18, Minwalla discloses 
wherein generating the data file characterizing each of the plurality of devices in the computing network further comprises: identifying at least one of the set of static overrides relevant to the one of the plurality of devices in computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28); and
merging the dictionary object (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation) for the one of the plurality of devices in the computing network with the at least one of the set of static overrides (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28).

Regarding claim 8, Minwalla discloses 
wherein the set of static overrides comprises at least one of: a group override; and a device override (¶ [0047]: global files 28C (“global files 28C”)).

Regarding claim 12, Minwalla discloses 
wherein generating the configuration file for each of the plurality of devices in the computing network via iterative selection (¶ [0050]: Using the randomly assigned values for the parameters, driver 12 may create different instances (or, in other words, iterations) of DUT configuration objects 15 that vary in terms of parameter values, thereby injecting high amounts of entropy into the simulations and allowing for accurate model building using Monte Carlo style experimentation) and application of templates to portions of the data file (¶ [0040]: configuration file 28B defines a template by which the different instances of DUT configuration objects 15 are created. The template generally defines the category (or, in other words, type) of simulation, providing the general syntax for enabling creation of DUT configuration objects 15 required to configure DUT 16 to operate according to the particular service, function, or operation being simulated) comprises: 
identifying roles identified in the data file (¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation. Another set of simulation configuration files may define a label switched path (LSP) auto bandwidth simulation, while another simulation configuration file defines a simulation of internal border gateway protocol (iBGP), Intermediate System to Intermediate System (IS-IS) routing protocol, and/or resource reservation routing protocol (RSVP) within an L3VPN service); and 
for each role identified in the data file: identifying devices associated with the identified role (¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation. Another set of simulation configuration files may define a label switched path (LSP) auto bandwidth simulation, while another simulation configuration file defines a simulation of internal border gateway protocol (iBGP), Intermediate System to Intermediate System (IS-IS) routing protocol, and/or resource reservation routing protocol (RSVP) within an L3VPN service); and 
generating a configuration file for each of the identified devices associated with the identified role (¶ [0049]: configuration file 28B defines a template by which the different instances of DUT configuration objects 15 are created. The template generally defines the category (or, in other words, type) of simulation, providing the general syntax for enabling creation of DUT configuration objects 15 required to configure DUT 16 to operate according to the particular service, function, or operation being simulated. Configuration file 28B may reference parameter file 28A using a specified syntax).

Regarding claim 13, Minwalla discloses 
wherein generating the configuration file for each of the identified devices associated with the identified role (¶ [0049]: configuration file 28B defines a template by which the different instances of DUT configuration objects 15 are created. The template generally defines the category (or, in other words, type) of simulation, providing the general syntax for enabling creation of DUT configuration objects 15 required to configure DUT 16 to operate according to the particular service, function, or operation being simulated. Configuration file 28B may reference parameter file 28A using a specified syntax) comprises: 
selecting one of the identified devices associated with the identified role; identifying based on the data file at least one service associated with the selected one of the identified devices associated with the identified role; and retrieving a plugin linked with the identified at least one service associated with the selected one of the identified devices associated with the identified role (¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation. Another set of simulation configuration files may define a label switched path (LSP) auto bandwidth simulation, while another simulation configuration file defines a simulation of internal border gateway protocol (iBGP), Intermediate System to Intermediate System (IS-IS) routing protocol, and/or resource reservation routing protocol (RSVP) within an L3VPN service).

Regarding claim 19, Minwalla discloses 
A system comprising: a memory comprising a configuration database; and a processor configured to (Fig. 12): 
receive data characterizing a plurality of devices in a computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28.); ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14);
generate with the inventory processor a data file characterizing each of the plurality of devices in the computing network, the data file generated (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation) based on the received data and on a set of static overrides (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28; ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14); and 
generate a configuration file for each of the plurality of devices in the computing network via iterative selection (¶ [0050]: Using the randomly assigned values for the parameters, driver 12 may create different instances (or, in other words, iterations) of DUT configuration objects 15 that vary in terms of parameter values, thereby injecting high amounts of entropy into the simulations and allowing for accurate model building using Monte Carlo style experimentation) and application of templates to portions of the data file (¶ [0040]: configuration file 28B defines a template by which the different instances of DUT configuration objects 15 are created. The template generally defines the category (or, in other words, type) of simulation, providing the general syntax for enabling creation of DUT configuration objects 15 required to configure DUT 16 to operate according to the particular service, function, or operation being simulated);
save the configuration file in the configuration database (¶ [0048]: driver 12 may generate, based on the YAML™ files, different instances of DUT configuration objects 15 (“DUT config 15”) for each simulation; ¶ [0267]: One or more storage devices 508 may be configured to store information within computing device 500 during operation).
Minwalla discloses all the subject matter of the claimed invention with the exception of build and deploy the computing network based on the generated configuration files, wherein building and deploying the computer network based on the generated configuration files comprises:
 identifying the configuration file for each of the plurality of devices in the computing network; and loading the identified configuration file onto its associated one of the plurality of devices in the computing network. Petrick from the same or similar fields of endeavor discloses build and deploy the computing network based on the generated configuration files, wherein building and deploying the computer network based on the generated configuration files comprises: identifying the configuration file for each of the plurality of devices in the computing network (¶ [[0053]: NMS 202 may be implemented as follows employing configuration management runtime GUI 500 .... the user may select and click on a particular CLI command tree node of tree hierarchy 504 to view device data related to that particular selected CLI command. NMS 202 responds to this selection by dynamically generating GUI screen 506 for that particular selected CLI command by using the CLI knowledge model to determine what fields and data to display); and loading the identified configuration file onto its associated one of the plurality of devices in the computing network (¶ [0056]: ] After accepting user or operator input into CLI command box of GUI screen 506, NMS 202 uses the CLI knowledge model to generate CLI commands associated with the user selection/s that were made using the CLI command box, and the NMS writes and sends corresponding commands to the given network device 278 across network 276). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla by selecting configuration to be displayed in GUI screen, entering CLI command to configure a network device, and sending the command to the network device for configuration of Petrick. The motivation would have been to realize advantages such as operational expense savings for the operator of a networking system, ability to quickly add support for new network devices from different manufacturers to an existing NMS, reduction in NMS development time (potentially from months to days), reduction in switch test development time, provision of "at a glance" views that are closely aligned with a user's network operations and services (Petrick ¶ [0014])).

Regarding claim 20, Minwalla discloses 
wherein generating the data file characterizing each of the plurality of devices in the computing network comprises: extracting portions of the received data relevant to one of the plurality of devices in the computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28.); ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14); 
generating a dictionary object for the one of the plurality of devices in the computing network (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation);
identifying at least one of the set of static overrides relevant to the one of the plurality of devices in computing network (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28); and
merging the dictionary object (¶ [0047]: the simulation configuration files 28 may be defined using YAML™. YAML™ is a cross-language; ¶ [0048]: Each set of simulation configuration files 28 may define a different category of simulation of DUT 16 within test environment 14. For example, one set of simulation configuration files may define a L3VPN simulation) for the one of the plurality of devices in the computing network with the at least one of the set of static overrides (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minwalla et al. (US 2019/0258756) in view of Petrick (US 2013/0073486) as applied to claim 1, and further in view of Cohn et al. (US 2018/0234298).

Regarding claim 2, Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the data characterizing the plurality of devices in the computing network is received from a plurality of databases. Cohn from the same or similar fields of endeavor discloses wherein the data characterizing the plurality of devices in the computing network is received from a plurality of databases (¶ [0065]: A code form 114 of a virtual topology specification 105 may include lines of code, commands, or other textual descriptions of the particular arrangement of VTEs ... C ode form 114 may be expressed in any computing language, such as XML (Extensible Markup Language), JSON (JavaScript Object Notation), YAML, Java, C++, C, C#, and Python; ¶ [0079]: a virtual topology specification, describing the virtual topology 200, may be generated by a user submitting user input via a user interface. As an example, the user may be a representative of a customer (e.g., company with data being stored/processed by a cloud network); ¶ [0144]: the VTE simulator 502 may cause an error message to be transmitted to one or more users (such as an administrator of the virtual topology). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by obtaining virtual topology expressed in JSON or YAML, etc., from the one or more users (e.g., company with data being stored/processed by a cloud network) of Cohn. The motivation would have been to distribute VTE as multiple instantiated elements for efficiency, performance, resiliency, and/or other purposes (Cohn ¶ [0034]).

Regarding claim 3, Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the data characterizing the plurality of devices in the computing network characterizes a topology of the computing network. Cohn from the same or similar fields of endeavor discloses wherein the data characterizing the plurality of devices in the computing network characterizes a topology of the computing network (¶ [0065]: A code form 114 of a virtual topology specification 105 may include lines of code, commands, or other textual descriptions of the particular arrangement of VTEs ... C ode form 114 may be expressed in any computing language, such as XML (Extensible Markup Language), JSON (JavaScript Object Notation), YAML, Java, C++, C, C#, and Python; ¶ [0079]: a virtual topology specification, describing the virtual topology 200, may be generated by a user submitting user input via a user interface. As an example, the user may be a representative of a customer (e.g., company with data being stored/processed by a cloud network)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by obtaining virtual topology expressed in JSON or YAML, etc., from the user (e.g., company with data being stored/processed by a cloud network) of Cohn. The motivation would have been to distribute VTE as multiple instantiated elements for efficiency, performance, resiliency, and/or other purposes (Cohn ¶ [0034]).

Regarding claim 5, Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the data file characterizing each of the plurality of devices in the computing network comprises a JSON file. Cohn from the same or similar fields of endeavor discloses wherein the data file characterizing each of the plurality of devices in the computing network comprises a JSON file (¶ [0065]: A code form 114 of a virtual topology specification 105 may include lines of code, commands, or other textual descriptions of the particular arrangement of VTEs ... C ode form 114 may be expressed in any computing language, such as XML (Extensible Markup Language), JSON (JavaScript Object Notation), YAML, Java, C++, C, C#, and Python; ¶ [0079]: a virtual topology specification, describing the virtual topology 200, may be generated by a user submitting user input via a user interface. As an example, the user may be a representative of a customer (e.g., company with data being stored/processed by a cloud network)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by obtaining virtual topology expressed in JSON or YAML, etc., from the user (e.g., company with data being stored/processed by a cloud network) of Cohn. The motivation would have been to distribute VTE as multiple instantiated elements for efficiency, performance, resiliency, and/or other purposes (Cohn ¶ [0034]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minwalla et al. (US 2019/0258756) in view of Petrick (US 2013/0073486) as applied to claim 1, and further in view of Kapur et al. (US 2020/0106664).

Regarding claim 4, Minwalla discloses all the subject matter of the claimed invention with the exception of wherein the computing network comprises a Clos network. Kapur from the same or similar fields of endeavor discloses wherein the computing network comprises a Clos network (¶ [0023]: Multi-stage data center networks, such as Clos or networks with a so-called “fat tree” topology, may be used in data centers for high performance and resiliency; ¶ [0040]: Application programming interface (API) 276, in the illustrated example, is a communications interface by which a network controller 114 may modify the configuration database 265 or modify any of routing tables 260. Network controller 114 may represent a network management system, a software-defined networking (SDN) controller, and/or orchestration system. API 276 may be a HTTP-based RESTful interface using JavaScript Object Notation (JSON) or eXtensible Markup Language data objects for exchanging configuration data and routing information between the network controller 114 and the router 270). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla by using data centers in multi-stage data center networks, such as Clos of Kapur. The motivation would have been to use data centers in multi-stage data center networks, such as Clos for high performance and resiliency (Kapur ¶ [0023]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minwalla et al. (US 2019/0258756) in view of Petrick (US 2013/0073486) as applied to claim 8, and further in view of Raman et al. (US 10,951,431).

Regarding claim 9, Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the group override is applicable to a plurality of devices in the computing network belonging to a common group. Kapur from the same or similar fields of endeavor discloses wherein the group override is applicable to a plurality of devices in the computing network belonging to a common group (col. 10, lines 52-67: if a group 116 needs to have a parent, then in accordance with configurations, the parent is specified at group construction time. Attributes of a group 116 can be added, deleted and updated within the device registry service 104 from time to time. Devices 106 can also be added and removed to and from group 116. All groups 116 for a particular user can be listed within the device registry service 104 and the user can filter devices 106 based upon the groups 116. Generally, the device registry service 104 can list parent groups of a device 106, including a non-direct parent group. The device registry service 104 can also list direct or non-direct child groups of a parent group. All devices 106 in a group 116 can be listed and policies for a group 116 can be attached and detached. The group policies can be listed and inherited device policies can be listed if the device is in one or more groups 116). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by listing group policies and inherited device policies if the device is in one or more groups Raman. The motivation would have been to share a common property or properties and common permissions that apply to all devices within the group can be defined (Raman col. 3, lines 39-41).

Regarding claim 10, Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the device override is relevant to one device within the computing network. Kapur from the same or similar fields of endeavor discloses wherein the device override is relevant to one device within the computing network (col. 10, lines 52-67: if a group 116 needs to have a parent, then in accordance with configurations, the parent is specified at group construction time. Attributes of a group 116 can be added, deleted and updated within the device registry service 104 from time to time. Devices 106 can also be added and removed to and from group 116. All groups 116 for a particular user can be listed within the device registry service 104 and the user can filter devices 106 based upon the groups 116. Generally, the device registry service 104 can list parent groups of a device 106, including a non-direct parent group. The device registry service 104 can also list direct or non-direct child groups of a parent group. All devices 106 in a group 116 can be listed and policies for a group 116 can be attached and detached. The group policies can be listed and inherited device policies can be listed if the device is in one or more groups 116). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by listing group policies and inherited device policies if the device is in one or more groups Raman. The motivation would have been to share a common property or properties and common permissions that apply to all devices within the group can be defined (Raman col. 3, lines 39-41).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minwalla et al. (US 2019/0258756) in view of Petrick (US 2013/0073486) as applied to claim 8, and further in view of Luna et al. (US 2013/0170348).

Regarding claim 11, Minwalla discloses 
the dictionary object (¶ [0047]: driver 12 may initially obtain parameters 28A (“params 28B”), configuration objects 28B (“config 28B”) and global files 28C (“global files 28C”), which collectively may also be referred to as “simulation configuration files 28.); ¶ [0238]: Driver 12 may also interface with test environment 14 to obtain configuration data for the preconfigured test environment 14); 
Minwalla in view of Petrick discloses all the subject matter of the claimed invention with the exception of wherein the device override overwrites portions of the ... object when the device override conflicts with the group override. Luna from the same or similar fields of endeavor discloses wherein the device override overwrites portions of the ... object when the device override conflicts with the group override (¶ [0087]: device policies or device model policies have the second lowest priority in the "policy type" hierarchy and in case of conflict higher layer policies (user policies) will generally overwrite global policies). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Minwalla in view of Petrick by overwriting global policies by higher layer policies (user policies) in case of conflict of Luna. The motivation would have been to provide the resolution in case of conflict between global policies and higher layer policies (user policies) (Luna ¶ [0087]).

Allowable Subject Matter
Claims 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466